--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SPRIZA, INC.
2013 INCENTIVE AWARD PLAN

ARTICLE 1.

PURPOSE

           The purpose of the Spriza, Inc. 2013 Incentive Award Plan (the
“Plan”) is to promote the success and enhance the value of Spriza, Inc. (the
“Company”) by linking the personal interests of the members of the Board,
Employees, and Consultants to those of the Company’s stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

           Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.

           2.1 “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, or a Performance-Based Award granted to a
Participant pursuant to the Plan.

           2.2 “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.

           2.3 “Board” means the Board of Directors of the Company.

           2.4 “Change in Control” means and includes each of the following:

                      (a) A transaction or series of transactions (other than an
offering of Stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 133 under the Exchange
Act) of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

                      (b) The consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related transactions
or (z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

                                (i) Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the

1

--------------------------------------------------------------------------------

Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

                                 (ii) After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.4(b)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction.

           The Committee shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.

           2.5 “Code” means the Internal Revenue Code of 1986, as amended.

           2.6 “Committee” means the committee of the Board described in Article
12.

           2.7 “Consultant” means any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company or any
Subsidiary; (b) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (c) the consultant or adviser is a natural person.

           2.8 “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

           2.9 “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Section 8.5.

           2.10 “Director” means a member of the Board, or as applicable, a
member of the board of directors of a Subsidiary.

           2.11 “Disability” means that the Participant qualifies to receive
long-term disability payments under the Company’s long-term disability insurance
program, as it may be amended from time to time.

           2.12 “Dividend Equivalents” means a right granted to a Participant
pursuant to Section 8.3 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.

           2.13 “Effective Date” shall have the meaning set forth in
Section 13.1.

           2.14 “Eligible Individual” means any person who is an Employee, a
Consultant or an Independent Director, as determined by the Committee.

           2.15 “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.

           2.16 “Equity Restructuring” shall mean a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the shares of Stock (or other securities of the Company)
or the share price of Stock (or other securities) and causes a change in the per
share value of the Stock underlying outstanding Awards.

2

--------------------------------------------------------------------------------

           2.17 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

           2.18 “Fair Market Value” means, as of any given date, (a) if Stock is
traded on any established stock exchange, the closing price of a share of Stock
on the first trading date during which a sale occurred immediately prior to such
given date as reported in the Wall Street Journal (or such other source as the
Company may deem reliable for such purposes); or (b) if Stock is not traded on
an exchange but is quoted on a national market or other quotation system, the
last sales price on the date on which sales prices are reported immediately
prior to such given date; or (c) if Stock is not publicly traded, the fair
market value established by the Committee acting in good faith.

           2.19 “Incentive Stock Option” means an Option that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.

           2.20 “Independent Director” means a Director of the Company who is
not an Employee.

           2.21 “Non-Employee Director” means a Director of the Company who
qualifies as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) under the
Exchange Act, or any successor rule.

           2.22 “Non-Qualified Stock Option” means an Option that is not
intended to be an Incentive Stock Option.

           2.23 “Option” means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

           2.24 “Participant” means any Eligible Individual who, as a member of
the Board, Consultant or Employee, has been granted an Award pursuant to the
Plan.

           2.25 “Performance-Based Award” means an Award granted to selected
Covered Employees which is subject to the terms and conditions set forth in
Article 9.

           2.26 “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net sales,
revenue, revenue growth or product revenue growth, operating income (before or
after taxes, pre- or after- tax income (before or after allocation of corporate
overhead and bonus), net earnings, earnings per share, net income (before or
after taxes), return on equity, total shareholder return, return on assets or
net assets, appreciation in and/or maintenance of share price, market share,
gross profits, earnings (including earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes depreciation and
amortization), economic value-added models or equivalent metrics, comparisons
with various stock market indices, reductions in costs, cash flow or cash flow
per share (before or after dividends), return on capital (including return on
total capital or return on invested capital, cash flow return on investment,
improvement in or attainment of expense levels, operating margins, gross margins
or cash margin, year-end cash, debt reductions, shareholder equity, market
share, regulatory achievements, and implementation, completion or attainment of
measurable objectives with respect to research, development, products or
projects and recruiting and maintaining personnel. The Committee shall define in
an objective fashion the manner of calculating the Performance Criteria it
selects to use for such Performance Period for such Participant.

           2.27 “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of

3

--------------------------------------------------------------------------------

Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

           2.28 “Performance Period” means the one or more periods of time,
which may be of varying and overlapping durations, as the Committee may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.

           2.29 “Performance Share” means a right granted to a Participant
pursuant to Section 8.1, to receive Stock, the payment of which is contingent
upon achieving certain Performance Goals or other performance-based targets
established by the Committee.

           2.30 “Performance Stock Unit” means a right granted to a Participant
pursuant to Section 8.2, to receive Stock, the payment of which is contingent
upon achieving certain Performance Goals or other performance-based targets
established by the Committee.

           2.31 “Plan” means this Spriza, Inc. 2013 Incentive Award Plan, as it
may be amended from time to time.

           2.32 “Qualified Performance-Based Compensation” means any
compensation that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

           2.33 “Restricted Stock” means Stock awarded to a Participant pursuant
to Article 6 that is subject to certain restrictions and may be subject to risk
of forfeiture.

           2.34 “Restricted Stock Unit” means an Award granted pursuant to
Section 8.6.

           2.35 “Securities Act” shall mean the Securities Act of 1933, as
amended.

           2.36 “Stock” means the common stock of the Company, par value $0.0001
per share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11.

           2.37 “Stock Appreciation Right” or “SAR” means a right granted
pursuant to Article 7 to receive a payment equal to the excess of the Fair
Market Value of a specified number of shares of Stock on the date the SAR is
exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.

           2.38 “Stock Payment” means (a) a payment in the form of shares of
Stock, or (b) an option or other right to purchase shares of Stock, as part of
any bonus, deferred compensation or other arrangement, made in lieu of all or
any portion of the compensation, granted pursuant to Section 8.4.

           2.39 “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

4

--------------------------------------------------------------------------------

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

           3.1 Number of Shares.

                      (a) Subject to Article 11 and Section 3.1(b), the
aggregate number of shares of Stock which may be issued or transferred pursuant
to Awards under the Plan is the sum of (i) 6,300,000 shares.

                      (b) To the extent that an Award terminates, expires, or
lapses for any reason, any shares of Stock subject to the Award shall again be
available for the grant of an Award pursuant to the Plan. Additionally, any
shares of Stock tendered or withheld to satisfy the grant or exercise price or
tax withholding obligation pursuant to any Award shall again be available for
the grant of an Award pursuant to the Plan. To the extent permitted by
applicable law or any exchange rule, shares of Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of combination by the Company or any Subsidiary shall not be counted against
shares of Stock available for grant pursuant to this Plan. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no shares of Common Stock
may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

           3.2 Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

           3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding
any provision in the Plan to the contrary, and subject to Article 11, the
maximum number of shares of Stock with respect to one or more Awards that may be
granted to any one Participant during any calendar year shall be no greater than
5% of the issued and outstanding share capital or 3,150,000 as at the date of
execution of this Plan.

ARTICLE 4.

ELIGIBILITY AND PARTICIPATION

           4.1 Eligibility. Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.

           4.2 Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.

           4.3 Foreign Participants. Notwithstanding any provision of the Plan
to the contrary, in order to comply with the laws in other countries in which
the Company and its Subsidiaries operate or have Eligible Individuals, the
Committee, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (iii) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws; (iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 of the Plan; and (v) take
any action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.

5.

--------------------------------------------------------------------------------

ARTICLE 5.

STOCK OPTIONS

           5.1 General. The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

                      (a) Exercise Price. The exercise price per share of Stock
subject to an Option shall be determined by the Committee and set forth in the
Award Agreement; provided that the exercise price for any Option shall not be
less than the Fair Market Value of a share of Stock on the date of grant.

                      (b) Time and Conditions of Exercise. The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part; provided that the term of any Option granted under the Plan shall not
exceed ten years. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised.

                      (c) Payment. The Committee shall determine the methods by
which the exercise price of an Option may be paid, the form of payment,
including, without limitation: (i) cash, (ii) shares of Stock held for such
period of time as may be required by the Committee in order to avoid adverse
accounting consequences and having a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the Option or exercised portion
thereof, or (iii) other property acceptable to the Committee (including through
the delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided that payment of such proceeds is then made to the Company upon
settlement of such sale). The Committee shall also determine the methods by
which shares of Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to pay the
exercise price of an Option, or continue any extension of credit with respect to
the exercise price of an Option with a loan from the Company or a loan arranged
by the Company in violation of Section 13(k) of the Exchange Act.

                      (d) Evidence of Grant. All Options shall be evidenced by
an Award Agreement between the Company and the Participant. The Award Agreement
shall include such additional provisions as may be specified by the Committee.

           5.2 Incentive Stock Options. Incentive Stock Options shall be granted
only to Employees and the terms of any Incentive Stock Options granted pursuant
to the Plan, in addition to the requirements of Section 5.1, must comply with
the provisions of this Section 5.2.

                      (a) Exercise Price. The exercise price per share of Stock
shall be set by the Committee; provided that subject to Section 5.2(d), the
exercise price for any Incentive Stock Option shall not be less than 100% of the
Fair Market Value on the date of grant.

                      (b) Expiration. Subject to Section 5.2(d), an Incentive
Stock Option shall expire and may not be exercised to any extent by anyone after
the first to occur of the following events:

                                 (i) Ten years from the date it is granted,
unless an earlier time is set in the Award Agreement;

                                 (ii) Three months after the Participant’s
termination of employment as an Employee; and

                                (iii) One year after the date of the
Participant’s termination of employment or service on account of Disability or
death. Upon the Participant’s Disability or death, any Incentive Stock Options
exercisable at the Participant’s Disability or death may be exercised by the
Participant’s legal representative or representatives, by the person or persons
entitled to do so pursuant to the Participant’s last

6

--------------------------------------------------------------------------------

will and testament, or, if the Participant fails to make testamentary
disposition of such Incentive Stock Option or dies intestate, by the person or
persons entitled to receive the Incentive Stock Option pursuant to the
applicable laws of descent and distribution.

                      (c) Dollar Limitation. The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000 or such other limitation as imposed
by Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

                      (d) Ten Percent Owners. An Incentive Stock Option shall be
granted to any individual who, at the date of grant, owns stock possessing more
than ten percent of the total combined voting power of all classes of Stock of
the Company only if such Option is granted at a price that is not less than 110%
of Fair Market Value on the date of grant and the Option is exercisable for no
more than five years from the date of grant.

                      (e) Notice of Disposition. The Participant shall give the
Company prompt notice of any disposition of shares of Stock acquired by exercise
of an Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.

                      (f) Right to Exercise. During a Participant’s lifetime, an
Incentive Stock Option may be exercised only by the Participant.

                      (g) Failure to Meet Requirements. Any Option (or portion
thereof) purported to be an Incentive Stock Option, which, for any reason, fails
to meet the requirements of Section 422 of the Code shall be considered a
Non-Qualified Stock Option.

           5.3 Automatic Grants to Independent Directors. Each Independent
Director shall be granted under the Plan on the date of such person’s first
election to the Board, Non-Qualified Stock Options to purchase up to 50,000
shares of Stock, 50% of which shall be exercisable after one year from the date
of the grant and 100% of which shall be exercisable after two years from the
date of the grant. Each Independent Director will also be granted on the
anniversary of such Independent Director’s initial election to the Board,
Non-Qualified Stock Options to purchase up to 50,000 shares of Stock which shall
be vested and exercisable immediately on the date of grant. Each such Option
shall expire ten years after the date of grant and shall be subject to earlier
termination as provided in the Plan. Notwithstanding the foregoing, if at any
time during the last six (6) months of the term of any Option granted pursuant
to this Section 5.3, the holder thereof is precluded from selling shares of
Stock underlying such Option solely by reason of the application to such
Independent Director of the policies contained in the Company’s Insider Trading
Compliance Manual (or any similar successor policies), the term of such Option
shall be deemed automatically extended by a period equal to six (6) months
beginning with the first day during which such Independent Director shall no
longer be so precluded; provided, however, that in no event shall such term be
extended beyond the tenth anniversary of the date of grant of the Option. Except
as set forth in this Section 5.2(d), all of the provisions of the Plan shall be
applicable to Awards granted to Independent Directors hereunder.

ARTICLE 6.

RESTRICTED STOCK AWARDS

           6.1 Grant of Restricted Stock. The Committee is authorized to make
Awards of Restricted Stock to any Eligible Individual selected by the Committee
in such amounts and subject to such terms and conditions as determined by the
Committee. All Awards of Restricted Stock shall be evidenced by an Award
Agreement.

7

--------------------------------------------------------------------------------

           6.2 Issuance and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such instalments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

           6.3 Forfeiture. Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

           6.4 Certificates for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine. If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.

ARTICLE 7.

STOCK APPRECIATION RIGHTS

           7.1 Grant of Stock Appreciation Rights.

                      (a) A Stock Appreciation Right may be granted to any
Eligible Individual selected by the Committee. A Stock Appreciation Right shall
be subject to such terms and conditions not inconsistent with the Plan as the
Committee shall impose and shall be evidenced by an Award Agreement.

                      (b) A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of the Stock on the date the Stock Appreciation Right
is exercised over (B) the Fair Market Value of the Stock on the date the Stock
Appreciation Right was granted and (ii) the number of shares of Stock with
respect to which the Stock Appreciation Right is exercised, subject to any
limitations the Committee may impose.

           7.2 Payment and Limitations on Exercise.

                      (a) Subject to Sections 7.2(b), payment of the amounts
determined under Sections 7.1(b) above shall be in cash, in Stock (based on its
Fair Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Committee in the Award Agreement.

                      (b) To the extent any payment under Section 7.1(b) is
effected in Stock, it shall be made subject to satisfaction of all provisions of
Article 5 above pertaining to Options.

ARTICLE 8.

OTHER TYPES OF AWARDS

           8.1 Performance Share Awards. Any Eligible Individual selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider

8

--------------------------------------------------------------------------------

(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

           8.2 Performance Stock Units. Any Eligible Individual selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in unit equivalent of shares of Stock and/or units of value
including dollar value of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

           8.3 Dividend Equivalents.

                      (a) Any Eligible Individual selected by the Committee may
be granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, vests or expires, as determined by the Committee. Such
Dividend Equivalents shall be converted to cash or additional shares of Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee.

                      (b) Dividend Equivalents granted with respect to Options
or SARs that are intended to be Qualified Performance-Based Compensation shall
be payable, with respect to pre-exercise periods, regardless of whether such
Option or SAR is subsequently exercised.

           8.4 Stock Payments. Any Eligible Individual selected by the Committee
may receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter.

           8.5 Deferred Stock. Any Eligible Individual selected by the Committee
may be granted an award of Deferred Stock in the manner determined from time to
time by the Committee. The number of shares of Deferred Stock shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Stock underlying a Deferred Stock award
will not be issued until the Deferred Stock award has vested, pursuant to a
vesting schedule or performance criteria set by the Committee. Unless otherwise
provided by the Committee, a Participant awarded Deferred Stock shall have no
rights as a Company stockholder with respect to such Deferred Stock until such
time as the Deferred Stock Award has vested and the Stock underlying the
Deferred Stock Award has been issued.

           8.6 Restricted Stock Units. The Committee is authorized to make
Awards of Restricted Stock Units to any Eligible Individual selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Committee. At the time of grant, the Committee shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
non-forfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the maturity date
applicable to each grant of Restricted Stock Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall, subject to
Section 10.5(b), transfer to the Participant one unrestricted, fully
transferable share of Stock for each Restricted Stock Unit scheduled to be paid
out on such date and not previously forfeited.

           8.7 Term. Except as otherwise provided herein, the term of any Award
of Performance Shares,

9

--------------------------------------------------------------------------------

Performance Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock or
Restricted Stock Units shall be set by the Committee in its discretion.

           8.8 Exercise or Purchase Price. The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Stock on the date of grant, unless otherwise permitted by
applicable state law.

           8.9 Exercise upon Termination of Employment or Service. An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments and Restricted Stock Units shall only be exercisable or
payable while the Participant is an Employee, Consultant or Director, as
applicable; provided, however, that the Committee in its sole and absolute
discretion may provide that an Award of Performance Shares, Performance Stock
Units, Dividend Equivalents, Stock Payments, Deferred Stock or Restricted Stock
Units may be exercised or paid subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or disability, or otherwise;
provided, however, that any such provision with respect to Performance Shares or
Performance Stock Units shall be subject to the requirements of Section 162(m)
of the Code that apply to Qualified Performance-Based Compensation.

           8.10 Form of Payment. Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.

           8.11 Award Agreement. All Awards under this Article 8 shall be
subject to such additional terms and conditions as determined by the Committee
and shall be evidenced by an Award Agreement.

ARTICLE 9.

PERFORMANCE-BASED AWARDS

           9.1 Purpose. The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation. If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

           9.2 Applicability. This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

           9.3 Procedures with Respect to Performance-Based Awards. To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 or 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such

10

--------------------------------------------------------------------------------

Performance Period. Following the completion of each Performance Period, the
Committee shall certify in writing whether the applicable Performance Goals have
been achieved for such Performance Period. In determining the amount earned by a
Covered Employee, the Committee shall have the right to reduce or eliminate (but
not to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

           9.4 Payment of Performance-Based Awards. Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.

           9.5 Additional Limitations. Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

ARTICLE 10.

PROVISIONS APPLICABLE TO AWARDS

           10.1 Stand Alone and Tandem Awards. Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

           10.2 Award Agreement. Awards under the Plan shall be evidenced by
Award Agreements that set forth the terms, conditions and limitations for each
Award which may include the term of an Award, the provisions applicable in the
event the Participant’s employment or service terminates, and the Company’s
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.

           10.3 Limits on Transfer. No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary. Except as otherwise provided by the Committee, no Award
shall be assigned, transferred, or otherwise disposed of by a Participant other
than by will or the laws of descent and distribution or pursuant to beneficiary
designation procedures approved from time to time by the Committee (or the Board
in the case of Awards granted to Independent Directors). The Committee by
express provision in the Award or an amendment thereto may permit an Award
(other than an Incentive Stock Option) to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection

11

--------------------------------------------------------------------------------

with the Participant’s termination of employment or service with the Company or
a Subsidiary to assume a position with a governmental, charitable, educational
or similar non-profit institution) and on a basis consistent with the Company’s
lawful issue of securities.

           10.4 Beneficiaries. Notwithstanding Section 10.3, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

           10.5 Stock Certificates; Book Entry Procedures.

                      (a) Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

                      (b) Notwithstanding any other provision of the Plan,
unless otherwise determined by the Committee or required by any applicable law,
rule or regulation, the Company may determine whether to deliver to any
Participant certificates evidencing shares of Stock issued in connection with
any Award or instead whether such shares of Stock shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

           10.6 Paperless Administration. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

ARTICLE 11.

CHANGES IN CAPITAL STRUCTURE

           11.1 Adjustments.

                      (a) In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Stock or the share price of the Stock other
than an Equity 

12

--------------------------------------------------------------------------------

Restructuring, the Committee shall make such equitable adjustments, if any, as
the Committee in its discretion may deem appropriate to reflect such change with
respect to (a) the aggregate number and kind of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3); (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per share for any
outstanding Awards under the Plan. Any adjustment affecting an Award intended as
Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.

                      (b) In the event of any transaction or event described in
Section 11.1 or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole and absolute discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:

                                 (i) To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights (and, for the avoidance of doubt, if as of the date of
the occurrence of the transaction or event described in this Section 11.1 the
Committee determines in good faith that no amount would have been attained upon
the exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

                                 (ii) To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

                                 (iii) To make adjustments in the number and
type of shares of Common Stock (or other securities or property) subject to
outstanding Awards, and in the number and kind of outstanding Restricted Stock
or Deferred Stock and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding options, rights and
awards and options, rights and awards which may be granted in the future;

                                 (iv) To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

                                 (v) To provide that the Award cannot vest, be
exercised or become payable after such event.

                      (c) In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in Sections 11.1(a)
and 11.1(b):

                                 (i) The number and type of securities subject
to each outstanding Award and the exercise price or grant price thereof, if
applicable, will be equitably adjusted. The adjustments provided under this
Section 11.1(c)(i) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

                                 (ii) The Committee shall make such equitable
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of 

13

--------------------------------------------------------------------------------

the limitations in Sections 3.1 and 3.3).

           11.2 Acceleration Upon a Change in Control. Notwithstanding
Section 11.1, and except as may otherwise be provided in any applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control occurs and a Participant’s Awards are not
converted, assumed, or replaced by a successor entity, then immediately prior to
the Change in Control such Awards shall become fully exercisable and all
forfeiture restrictions on such Awards shall lapse. Upon, or in anticipation of,
a Change in Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Committee, in
its sole and absolute discretion, shall determine. In the event that the terms
of any agreement between the Company or any Company subsidiary or affiliate and
a Participant contains provisions that conflict with and are more restrictive
than the provisions of this Section 11.2, this Section 11.2 shall prevail and
control and the more restrictive terms of such agreement (and only such terms)
shall be of no force or effect.

           11.3 No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.

           11.4 Restrictions on Exercise. In the event of any pending stock
dividend, stock split, combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of 30 days prior to the
consummation of any such transaction.

ARTICLE 12.

ADMINISTRATION

           12.1 Committee. Unless and until the Board delegates administration
of the Plan to a Committee as set forth below, the Plan shall be administered by
the full Board, and for such purposes the term “Committee” as used in this Plan
shall be deemed to refer to the Board. The Board, at its discretion or as
otherwise necessary to comply with the requirements of Section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act or to the extent required by
any other applicable rule or regulation, may delegate administration of the Plan
to a Committee consisting of two or more members of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
members of the Board each of whom is an “outside director,” within the meaning
of Section 162(m) of the Code, a Non-Employee Director and an “independent
director” under the rules and regulations of the NASDAQ Global Market (or other
principal securities market on which shares of Stock are traded); provided that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.1 or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Committee” as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 12.5. In its sole discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
Section 162(m) of

14

--------------------------------------------------------------------------------

the Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee. Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment; Committee members may resign at any
time by delivering written notice to the Board; and vacancies in the Committee
may only be filled by the Board.

           12.2 Action by the Committee. Unless otherwise established by the
Board or in any charter of the Committee, a majority of the Committee shall
constitute a quorum and the acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee. Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

           12.3 Authority of Committee. Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:

                      (a) Designate Participants to receive Awards;

                      (b) Determine the type or types of Awards to be granted to
each Participant;

                      (c) Determine the number of Awards to be granted and the
number of shares of Stock to which an Award will relate;

                      (d) Determine the terms and conditions of any Award
granted pursuant to the Plan, including, but not limited to, the exercise price,
grant price, or purchase price, any reload provision, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, any provisions related to non-competition and recapture of gain on an
Award, based in each case on such considerations as the Committee in its sole
discretion determines; provided, however, that the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards;

                      (e) Determine whether, to what extent, and pursuant to
what circumstances an Award may be settled in, or the exercise price of an Award
may be paid in, cash, Stock, other Awards, or other property, or an Award may be
cancelled, forfeited, or surrendered;

                      (f) Prescribe the form of each Award Agreement, which need
not be identical for each Participant;

                      (g) Decide all other matters that must be determined in
connection with an Award;

                      (h) Establish, adopt, or revise any rules and regulations
as it may deem necessary or advisable to administer the Plan;

                      (i) Interpret the terms of, and any matter arising
pursuant to, the Plan or any Award Agreement; and

                      (j) Make all other decisions and determinations that may
be required pursuant to the Plan or as the Committee deems necessary or
advisable to administer the Plan.

           12.4 Decisions Binding. The Committee’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Award Agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties.

           12.5 Delegation of Authority. To the extent permitted by applicable
law, the Board may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company

15

--------------------------------------------------------------------------------

the authority to grant or amend Awards to Participants other than (a) Employees
who are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder. Any delegation hereunder shall be subject
to the restrictions and limits that the Board specifies at the time of such
delegation, and the Board may at any time rescind the authority so delegated or
appoint a new delegatee. At all times, the delegatee appointed under this
Section 12.5 shall serve in such capacity at the pleasure of the Board.

ARTICLE 13.

EFFECTIVE AND EXPIRATION DATE

           13.1 Effective Date. The Plan is effective as of the date the Plan is
approved by the Board (the “Effective Date”), subject to the approval by the
Company’s stockholders within twelve (12) months following the Effective Date.
The Plan will be deemed to be approved by the stockholders if it is approved
either:

                      (a) By a majority of the votes cast at a duly held
stockholders meeting at which a quorum representing a majority of outstanding
voting stock is, either in person or by proxy, present and voting on the plan;
or

                      (b) By a method and in a degree that would be treated as
adequate under Delaware law in the case of an action requiring stockholder
approval.

           13.2 Expiration Date. The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the tenth anniversary of the Effective Date,
except that no Incentive Stock Options may be granted under the Plan after the
earlier of the tenth anniversary of (a) the date the Plan is approved by the
Board or (b) the Effective Date. Any Awards that are outstanding on the tenth
anniversary of the Effective Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.

ARTICLE 14.

AMENDMENT, MODIFICATION, AND TERMINATION

           14.1 Amendment, Modification, and Termination. Subject to
Section 15.14, with the approval of the Board, at any time and from time to
time, the Committee may terminate, amend or modify the Plan; provided, however,
that (a) to the extent necessary and desirable to comply with any applicable
law, regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) stockholder approval shall be required for any amendment to
the Plan that increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11). Notwithstanding any provision in
this Plan to the contrary, absent approval of the stockholders of the Company,
no Option may be amended to reduce the per share exercise price of the shares
subject to such Option below the per share exercise price as of the date the
Option is granted and, except as permitted by Article 11, no Option may be
granted in exchange for, or in connection with, the cancellation or surrender of
an Option having a higher per share exercise price. Subject to Article 11, the
Board shall not, without the approval of the stockholders of the Company,
authorize the amendment of any outstanding Award to reduce its price per share.
Furthermore, subject to Article 11, no Award shall be cancelled and replaced
with the grant of an Award having a lesser price per share without the further
approval of stockholders of the Company. Subject to Article 11, the Board shall
have the authority, without the approval of the stockholders of the Company, to
amend any outstanding award to increase the price per share or to cancel and
replace an Award with the grant of an Award having a price per share that is
greater than or equal to the price per share of the original Award.

           14.2 Awards Previously Granted. Except with respect to amendments
made pursuant to Section 15.14, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

16

--------------------------------------------------------------------------------

ARTICLE 15.

GENERAL PROVISIONS

           15.1 No Rights to Awards. No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.

           15.2 No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.

           15.3 Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s employment tax obligations) required
by law to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

           15.4 No Right to Employment or Services. Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.

           15.5 Unfunded Status of Awards. The Plan is intended to be an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.

           15.6 Indemnification. To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.

           15.7 Relationship to other Benefits. No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

17

--------------------------------------------------------------------------------

           15.8 Expenses. The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.

           15.9 Titles and Headings. The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

           15.10 Fractional Shares. No fractional shares of Stock shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

           15.11 Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

           15.12 Government and Other Regulations. The obligation of the Company
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Company shall be under no obligation to
register pursuant to the Securities Act, as amended, any of the shares of Stock
paid pursuant to the Plan. If the shares paid pursuant to the Plan may in
certain circumstances be exempt from registration pursuant to the Securities
Act, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

           15.13 Governing Law. The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.

           15.14 Section 409A. To the extent that the Committee determines that
any Award granted under the Plan is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

18

--------------------------------------------------------------------------------

Signature Page

           I hereby certify that the foregoing Plan was duly adopted by the
Board of Directors of Spriza, Inc. on October 29, 2013.

/s/ Robert Danard                                               

Robert Danard, CEO

           I hereby certify that the foregoing Plan was duly adopted by the
Board of Directors of Spriza, Inc. on October 29, 2013.

/s/ Chris Robbins                                               

Chris Robbins, CFO, Corporate Secretary

19

--------------------------------------------------------------------------------